Citation Nr: 1047107	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a tarsal 
navicular fracture of the right foot rated 0 percent disabling 
for the period prior to November 26, 2008 and 10 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1946 to November 
1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the VA 
Regional Office (RO) in Waco, Texas.  The Veteran testified 
before the undersigned Acting Veterans Law Judge at an October 
2010 hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) 
(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that the residuals of right tarsal navicular 
fracture of his right foot are worse than is encompassed by the 
noncompensable rating that was assigned prior to November 26, 
2008 and the 10 percent rating assigned thereafter.  

At his October 2010 hearing, the Veteran testified that the 
symptoms of his right foot disability got worse since his most 
recent VA examination, which took place in November 2008.  Under 
these circumstances, the Board finds that a new examination is 
warranted in order to determine the current severity of the 
Veteran's residuals of a tarsal navicular fracture of his right 
foot.  See VAOGCPREC 11-95 (April 7, 1995) (where a claimant 
asserts to the Board that there has been a further increase in 
the severity of his disability subsequent to the RO decision, the 
duty to assist may require that the Board remand the issue for 
additional evidentiary development, including a new examination).  

Additionally, given the additional development required in this 
case, the Board finds that more recent treatment records should 
be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for his right foot since December 
2008.  All identified treatment records 
should be obtained.  More recent VA treatment 
records should also be obtained. If records 
are identified but cannot be obtained, this 
should be documented in the claims file.  The 
Veteran should also be notified of VA's 
inability to obtain the records.

2.  Thereafter, the Veteran should be 
afforded a new VA examination to determine 
the current severity of his right foot 
disability.  The claims file must be reviewed 
in conjunction with the examination, and the 
Veteran's lay contentions must be considered.  
The examiner should identify all symptoms of 
the Veteran's residuals of a tarsal navicular 
fracture of the right foot.  All functional 
effects of the Veteran's right foot 
disability (e.g., painful motion, functional 
loss due to pain, weakness, excess 
fatigability, additional disability during 
flare-ups) should also be fully documented in 
the report of examination. 

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
less than fully favorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



